Citation Nr: 0604649	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for post 
operative residuals of a right ankle fracture, with post 
traumatic degenerative arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In addition to the basis for the remand below, a statement 
from the appellant's employer appears to raise a new claim of 
entitlement to a total rating based on individual 
unemployability.  This latter issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9 submitted in July 2003, the veteran requested 
a travel board hearing.  While the veteran subsequently 
stated in February 2004 that he did not want a hearing before 
the Board, in March 2004, the RO notifed the veteran that his 
Ferbuary 2004 submission was "not totally acceptable for VA 
purposes."  Hence, in light of the RO's statement, the 
appellant may believe that his prior July 2003 request is 
still valid.  Accordingly, the RO should undertake 
appropriate action to clarify whether the appellant desires a 
hearing before the Board.

The claims file also shows that a letter from the veteran's 
employer, the United States Postal Service, was associated 
with the record in December 2005, subsequent to the most 
recent (December 2004) SSOC.  The letter, from a supervisor, 
essentially says that since 2000 the veteran's "physical 
ailment" has caused his job performance to decline.  The 
letter went on to state that the veteran should resign or he 
would be terminated.  This letter has not been reviewed by 
the RO, and the appellant has not waived RO initial 
consideration of this evidence.  The Board is bound to return 
the record to the RO for initial consideration of the 
additional evidence.  See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and request that he clarify whether he 
desires to present hearing testimony 
before the Board at the RO.  Thereafter, 
the RO should take any appropriate 
action.

2.  The RO should then readjudicate the 
question of entitlement to an increased 
disability rating for post operative 
residuals of a right ankle fracture with 
post traumatic degenerative arthritis to 
specifically include initial 
consideration of the United States Postal 
Service letter associated with the record 
in December 2005.  If any follow-up 
development is deemed necessary, it 
should be completed.  If the benefit 
sought remains denied, the RO should 
issue an appropriate SSOC, and give the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The purpose of this remand is to satisfy due process 
considerations, to include those espoused by the Federal 
Circuit in DAV.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

